UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED FEBRUARY 28, Commission file number 333-145730 PRINCIPLE SECURITY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Unit B – 2015 Burrard Street Vancouver, British Columbia Canada V6J 3H4 (Address of principal executive offices, including zip code.) (778) 233-3562 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [ X ] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ X] NO [ ] At February 28, 2009, there were 8,518,000 shares of our common stock issued and outstanding. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis or Plan of Operation 15 Item 3. Quantitative and Qualitative Disclosures of Market Risk 17 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 . Item 6. Exhibits 19 SIGNATURES 19 2 PART I – FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interimfinancial statements ofhave been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in our Annual Report filed with the SEC on Form 10-K on September 9, 2008. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Forward-Looking StatementsThe statements contained in this Form 10-Q that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These include statements about our expectations, beliefs, intentions or strategies for the future, which are indicated by words or phrases such as anticipate, expect, intend, plan, will, the Company believes, management believes and similar words or phrases. The forward-looking statements are based on our current expectations and are subject to certain risks, uncertainties and assumptions. Our actual results could differ materially from results anticipated in these forward-looking statements. All forward-looking statements included in this document are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements. 3 PRINCIPLE SECURITY INTERNATIONAL, INC. (A Development Stage Company) Unaudited Financial Statements February 28, Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Stockholder’s Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 4 PRINCIPLE SECURITY INTERNATIONAL, INC. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) (Stated in US Dollars) As at February 28, May 31, 2009 2008 $ $ ASSETS Current Cash and cash equivalents 1,500 21,067 Goods and services tax recoverable 951 86 2,451 21,153 Equipment – net of$956 depreciation 1,130 1,420 Total Assets 3,581 22,573 LIABILITIES Current Accounts payable and accrued liabilities 3,603 436 Convertible debentures (Note 4) 10,000 - Advances from a related party (Note 5) - 35,020 Total Liabilities 13,603 35,456 STOCKHOLDERS’ DEFICIENCY Preferred Stock: $0.00001 par value; authorized 100,000,000 preferred shares; none issued Common Stock: $0.00001 par value; authorized 100,000,000 common shares; 8,518,000 shares issued and outstanding (Note 6) 85 85 Additional Paid-In Capital 125,341 78,615 Deficit Accumulated During the Development Stage (135,448) (91,583) Total Stockholders’ Deficiency (10,022) (12,883) Total Liabilities and Stockholders’ Deficiency 3,581 22,573 NOTE 1 – ORGANIZATION AND CONTINUANCE OF OPERATIONS See accompanying Notes to the Consolidated Financial Statements F-2 5 PRINCIPLE SECURITY INTERNATIONAL, INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) (Stated in US Dollars) Three Month Period Ended February 28, 2009 Three Month Period Ended February 29, 2008 NineMonth Period Ended February 28, 2009 NineMonth Period Ended February 29, 2008 Cumulative From November 27, 2006 (Date of Inception) to February 28, 2009 Revenue - $ - $ - $ - $ - General and Administrative Expenses Accounting and administration 4,000 400 8,923 11,900 11,773 Audit fees 1,734 1,802 9,469 10,400 21,544 Bank charges 48 109 161 256 865 Consulting fees 152 6,089 12,292 17,894 47,628 Depreciation 96 172 290 509 956 Legal fees 2 10,509 1,394 10,825 23,055 Licenses 354 - 2,631 - 2,631 Marketing and advertising - 156 Office expenses - 143 - 437 1,287 Office rent 33 1,020 2,634 3,479 7,416 Security supplies, uniforms, general - 549 - 1,256 2,724 Telephone and internet fees 1,111 228 1,111 1,077 2,187 Transfer agent and filing fees 3,110 111 4,407 1,741 7,433 Vehicle expenses - 1,227 - 4,329 5,108 Loss (gain) on foreign exchange (1,206) (182) 553 (655) 685 Net Loss for the Period (9,434) (32,177) (43,865) (63,541) (135,448) Basic and Diluted Gain/(Loss) Per Share ($0.001) ($0.004) ($0.005) ($0.007) Weighted Average Number of Shares Outstanding 8,518,000 8,518,000 8,518,000 8,518,000 See accompanying Notes to the Consolidated Financial Statements F-3 6 PRINCIPLE SECURITY INTERNATIONAL, INC. (A Development Stage Company) Consolidated Statement of Stockholder’sEquity (Deficiency) (Unaudited) (Stated in US Dollars) From Inception on November 27, 2006 toFebruary 28, 2009: Common Stock Additional Paid-In Deficit Accumulated During the Development Total Stockholders’ Shares Amount Capital Stage Equity (Deficiency) $ Common stock issued for cash, November 28, 2007, to an officer and director at $0.001 per share Common stock issued for cash, February 23, 2007, at $0.0075 per share Common stock issued for cash, May 8, 2007 at $0.15 per share 2,500,000 5,800,000 218,000 25 58 2 2,475 43,442 32,698 - - - 2,500 43,500 32,700 Net loss for the year ended May 31, 2007 - - - (19,332) (19,332) Balance, May 31, 2007 8,518,000 85 78,615 (19,332) 59,368 Net loss for the year ended May 31, 2008 - - - (72,251) (72,251) Balance, May 31, 2008 8,518,000 85 78,615 (91,583) (12,883) Contributions to capital by related party (Note 5) 46,726 46,726 Net loss for the period ended February 28, 2009 - - - (43,865) (43,865) Balance, February 28, 2009 8,518,000 85 125,341 (135,448) (10,022) See accompanying Notes to the Consolidated Financial Statements F-4 7 PRINCIPLE SECURITY INTERNATIONAL, INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) (Stated in US Dollars) Nine Month Period Ended February 29, 2009 Nine Month Period Ended February 29, 2008 Cumulative From November 27, 2006 (Date of Inception) to February 28, 2009 $ $ $ Cash provided by (used in): Operating Activities Net (Loss) from operations (42,140) (63,541) (135,448) Items not requiring cash outlay Depreciation 290 280 956 Contributed consulting services by a related party 10,095 - 10,095 Cash provided by (used in) operating assets and liabilities: Goods and services tax recoverable (865) 1 (951) Accounts payable and accrued liabilities 1,442 (1,849) 3,603 Net cash used in operating activities (31,178) (65,109) (121,745) Investing Activities Purchase of computer equipment - - (2,086) Net cash used in investing activities - - (2,086) Financing Activities Contributions to capitalfrom a related party 1,611 - 36,631 Advances from a related party - 15,000 - Convertible debentures issued 10,000 - 10,000 Common stock issued for cash - - 78,700 Net cash provided by financing activities 11,611 15,000 125,331 Net cash provided (used) during the period (19,567) (50,109) 1,500 Cash and cash equivalents at beginning of period 21,067 59,309 - Cash and cash equivalents at end of period 1,500 9,200 1,500 Supplementary Disclosure of Statements of Cash Flows Information Interest Paid - - - Foreign Exchange Gain/(Loss) (1,197) 665 694 Income Taxes (Note 7) - - See accompanying Notes to the Consolidated Financial Statements F-5 PRINCIPLE SECURITY INTERNATIONAL, INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) (Stated in US Dollars) Nine Month Period Ended February 28, 2009 Nine Month Period Ended February 29, 2008 Cumulative From November 27, 2006 (Date of Inception) to February 28, 2009 $ $ $ Supplemental Disclosure of Non-Cash Investing and Financing Activities Forgiveness of debt by a related party 35,020 - - See accompanying Notes to the Consolidated Financial Statements F-6 8 PRINCIPLE SECURITY INTERNATIONAL, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements (Unaudited) February 28, 2009 Note 1 – Organization and Continuance of Operations The Company was incorporated under the laws of Nevada, on November 27, 2006. The Company is a development stage company that has recently commenced its intended operations to provide security guard and other related security services.The Company intends to conduct its business through its wholly owned subsidiary, Principle Security International Incorporated, a company incorporated in Canada. These financial statements represent the presentation on a consolidated basis of the accounts of the Company and its wholly owned subsidiary, Principle Security International Incorporated, a company incorporated under the laws of British Columbia, Canada on November 29, 2006. In the opinion of the Company’s management, all adjustments considered necessary for a fair presentation of these unaudited financial statements have been included and all such adjustments are of a normal, recurring nature.These unaudited interim financial statements should be read in conjunction with the audited financial statements and notes thereto as at May 31, 2008.Operating results for the nine-month period ended February 28, 2009 are not necessarily indicative of the results that can be expected for the year ended May 31, 2009. The Company’s business is in the development stage. To date, the Company has not generated any revenue. The Company has limited cash resources and will likely require new financing, either through issuing shares or debt to continue the development of its business.Management intends to offer for sale additional common stock, however, there can be no assurance that it will be successful in raising the funds necessary to maintain operations, or that a self-supporting level of operations will ever be achieved. The likely outcome of these future events is indeterminable. These factors together raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustment to reflect the possible future effect on the recoverability and classification of the assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Note 2 – Principles of Consolidation The consolidated financial statements include the accounts of Principle Security International, Inc. and Principle Security International Incorporated. All inter-company transactions and liabilities have been eliminated on consolidation. Note 3 - Summary of Significant Accounting Policies (a)Basis of Accounting These financial statements have been prepared in accordance with the generally accepted accounting principles in the United States of America, and are presented in United States dollars. (b) Year End The Company’s fiscal year end is May 31. F-6 PRINCIPLE SECURITY INTERNATIONAL, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements (Unaudited) February 28, 2009 Note 3 - Summary of Significant Accounting Policies (continued) (c)Cash and Cash Equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents. As at February 28, 2009 the Company has cash of $1,500 and $ nil of cash equivalents. (d) Impairment of Long-Live Assets and Long-Live Assets to be Disposed of The Company has adopted the provisions of SFAS No. 144 “Accounting for the
